United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 11-5123                                                September Term 2011
                                                                      1:08-cv-01173-RJL
                                                     Filed On: August 10, 2012
Obaydullah, Detainee, Guantanamo Bay and
Sami Al Hajj, as next friend of Obaydullah,

             Appellants

      v.

Barack Obama, President of the United States
and Leon E. Panetta, Secretary of Defense of
the United States of America,

             Appellees


      BEFORE:       Sentelle, Chief Judge, and Henderson and Garland, Circuit Judges

                                        ORDER

        Upon consideration of the court’s order to show cause filed August 3, 2012,
directing appellees to show cause why the court’s opinions, filed August 3, 2012, should
not be released publicly with redactions of classified material only; and the response
thereto, it is

       ORDERED that the order to show cause be discharged. The Clerk is directed to
issue forthwith the public version of the court’s opinion filed August 3, 2012, with only
the classified material redacted.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk